tcmemo_2003_182 united_states tax_court raleigh l and angela m j womack petitioners v commissioner of internal revenue respondent docket no filed date raleigh l womack and angela m j womack pro sese dustin starbuck for respondent memorandum opinion carluzzo special_trial_judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issue for decision is whether petitioners are entitled to a dependency_exemption deduction for nikki womack the resolution of the issue depends upon whether raleigh l womack petitioner is treated as nikki womack’s custodial_parent within the meaning of sec_152 for the year in issue background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in south boston virginia petitioner married linda caddle on date they have a daughter nikki womack born date petitioner’s daughter petitioner and ms caddle separated in and were divorced in the divorce decree provides that custody of petitioner’s daughter would be established by subsequent order but no custody order was ever issued from the time petitioner and ms caddle divorced until at least date petitioner’s daughter lived with him during the week and lived with ms caddle on weekends this arrangement resulted at least to some extent from the respective work schedules of petitioner and ms caddle at the time petitioner worked during the day and ms caddle worked afternoons and evenings around date ms caddle changed work schedules and began working during the day in date petitioner and his daughter who was in the eighth grade at the time had a disagreement over the extent of unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for her liberties as a result petitioner’s daughter moved from petitioner’s house but she returned to live there shortly thereafter on his timely filed federal_income_tax return petitioner claimed a dependency_exemption deduction for his daughter respondent disallowed that deduction because according to the notice_of_deficiency petitioner did not establish that he is entitled to the exemption discussion in general a taxpayer is entitled to a dependency_exemption deduction for each of the taxpayer’s dependents sec_151 the term dependent includes a child of the taxpayer over half of whose support for the year is received or treated as received from the taxpayer sec_152 because petitioner’s daughter is the child of divorced parents her support is determined pursuant to sec_152 that section provides subject_to certain conditions not in dispute and exceptions not applicable here that the child is treated as having received over half of his or her support from the parent who has custody of the child for a greater portion of the year that parent is referred to as the custodial_parent because the child is treated as having received over half of his or her support from the custodial_parent the custodial_parent is generally entitled to a dependency_exemption deduction for the child for purposes of sec_152 custody is determined by the terms of the most recent custody decree or if none by the terms of a written_separation_agreement in effect at the relevant time sec_1_152-4 income_tax regs in this case there is neither a custody decree nor a written_separation_agreement that establishes custody of petitioner’s daughter for purposes of sec_152 the parties agree that for purposes of that section the parent who had physical custody of petitioner’s daughter for a greater portion of is treated as her custodial_parent for that year see id however the parties disagree over the year that petitioner’s daughter moved from petitioner’s house to her mother’s house according to petitioners that event occurred in according to respondent that event occurred in date both petitioners testified credibly that except for weekends and the incident that occurred in june of that year petitioner’s daughter lived with petitioner during the entire year both described the living arrangements of petitioner’s daughter that followed petitioner’s divorce from ms caddle and each referred to specific school events involving petitioner’s daughter eg the school year that she was on the track team the school year that she participated in jrotc etc that allowed them to determine a time frame with confidence furthermore petitioner explained that his daughter moved in with ms caddle during the year that ms caddle’s work schedule changed ms caddle testified and confirmed that her work schedule changed in according to ms caddle however her daughter moved in with her before then ms caddle determined the time frame based upon the completion of her new house which she moved into prior to petitioner’s daughter also testified she admitted that she was unsure of the year that she moved in with her mother but recalled that it was during the year that her mother switched from working afternoons and evenings to working days after careful consideration of all of the evidence in this case including the handwritten note authored by petitioner’s daughter we are satisfied that petitioners’ version of the events is correct that being the case we find that for purposes of sec_152 petitioner is treated as the custodial_parent of his daughter for it follows that he is entitled to a dependency_exemption deduction for her for that year and respondent’s determination to the contrary must be rejected to reflect the foregoing decision will be entered for petitioners
